Citation Nr: 1805400	
Decision Date: 01/26/18    Archive Date: 02/07/18

DOCKET NO.  11-11 796A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD) with major depressive disorder.

2. Entitlement to service connection for sleep apnea.

3. Entitlement to an evaluation in excess of 30 percent for PTSD with major depressive disorder, for the period prior to May 24, 2012.

4. Entitlement to an evaluation in excess of 20 percent for degenerative joint disease of the lumbar spine for the period from October 14, 2014.


REPRESENTATION

Appellant represented by:	Wounded Warrior Project



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G.C., Associate Counsel.


INTRODUCTION

The Veteran served on active duty from October 1980 to January 1981 and from September 2008 to October 2009 in the Army.

This appeal is before the Board of Veterans' Appeals (Board) from May 2013, January 2015 and November 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.


FINDING OF FACT

Both in March 2017 and in January 2018, the Veteran and his representative submitted written statements indicating that the Veteran wished to withdraw the appeal. The statements were signed. 


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the appeal of service connection for hypertension, to include as secondary to service-connected PTSD with major depressive disorder, have been met. 38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).
2. The criteria for withdrawal of the appeal of the issue of entitlement to service connection for sleep apnea have been met. 38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).

3. The criteria for withdrawal of the appeal of the issue of entitlement to a rating in excess of 30 percent for service-connected PTSD with major depression for the period prior to May 24, 2012 have been met. 38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).

4. The criteria for withdrawal of the appeal of the issue of an evaluation in excess of 20 percent for degenerative joint disease of the lumbar spine for the period from October 14, 2014 have been met. 38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C. § 7105. An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204. Withdrawal may be made by a veteran or by his or her authorized representative. Id. 

In an email communication dated in March 2017, the Veteran indicated he wished to withdraw his pending issues on appeal, after being informed by his representative organization that he was rated at a 100 percent combined disability rating with special monthly compensation. 

To confirm the Veteran's intention of withdrawing his appeal, the Veteran's representative submitted a memorandum in January 2018 stating, "we are submitting [the Veteran's] request to withdraw his pending appeal at the BVA." Attached with the memorandum is a signed statement by the Veteran, who stated he would like to withdraw the pending appeal because he is satisfied with his combined disability rating.

There thus remain no allegations of errors of fact or law for appellate consideration as to the issues identified on the title page, above. Accordingly, the Board does not have jurisdiction to review these claims, and they are dismissed.


ORDER


The appeal for entitlement to service connection for hypertension, to include as secondary to service-connected PTSD with major depressive disorder, is dismissed.

The appeal for entitlement to service connection for sleep apnea is dismissed.

The appeal for entitlement to an evaluation in excess of 30 percent for PTSD with major depressive disorder, for the period prior to May 24, 2012 is dismissed.

The appeal for entitlement to an evaluation in excess of 20 percent for degenerative joint disease of the lumbar spine for the period from October 14, 2014 is dismissed.




____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


